DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  At the end of the claim a period is expected, but is missing.  Appropriate correction is required.	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 16 are rejected under 35 U.S.C. 102(a) as being anticipated by Bunch et al. (U.S. 2012/0122553). 
Regarding claims 1, 15, and 16, Bunch discloses a non-transitory computer-readable recording medium having recorded thereon a game program, (“a game program which may include a gaming machine operating system”, par. 0096), executed in a server apparatus of a game system, (“a remote server”, par. 0086), the game program causing the server apparatus to perform functions comprising communicating with one or more terminal apparatuses in the game system operated by player of the game, (fig. 17), progressing a game under a first mode in a predetermined region in the game, (“The system includes a gaming machine having a primary game”, par. 0012), enabling execution of a second mode, if a predetermined second more execution for executing the second mode having a lower degree of difficulty than the first mode is satisfied, (“feature games are triggered by predetermined events such as one or more appearances of certain combinations of indicia in a primary game”, par. 0005), and progressing the game under the second mode in the predetermined region, (“A preferred embodiment of a gaming system discloses a player participating in a skill-based feature game and having the opportunity to influence a number of prizes awarded”, par. 0040). 
Regarding claim 2, Bunch discloses wherein the functions further comprising: capturing an image in the game based on an operation instruction of the player, (“Once the player meets the requirements of the promotion, such as by hitting a combination that includes three Cash Spin symbols, the player takes out their phone, selects the iBonus application, and uses the inbuilt camera (controlled by the iBonus application) to take a photo of the game result”, par. 0152). 
Regarding claim 3, Bunch discloses wherein the functions 40P293818.US.01 Non Provisional Patent Application further comprising: transmitting the captured image data to another server apparatus, (“The iBonus Application securely transmits the photo to a web service, where the photo is analyzed to confirm that the player has indeed met the terms of the promotion. Once confirmed, the player is awarded the bonus by mail or electronically”, par. 0152). 
Regarding claim 4, Bunch discloses wherein the functions further comprising: granting a reward to the player if a predetermined reward granting condition is satisfied under the first mode; and ; and disabling granting the reward to the player if the predetermined reward granting condition is satisfied under the second mode, (“The iBonus Application securely transmits the photo to a web service, where the photo is analyzed to confirm that the player has indeed met the terms of the promotion. Once confirmed, the player is awarded the bonus by mail or electronically”, par. 0152).
Regarding claim 5, Bunch discloses performing a matching process between objects configured to be operated by the player under the first mode and forming a group of objects under the first mode; and progressing the game while disabling the matching process under the second mode, (“the Bonus Match module parses the list of possible bonuses to generate a list of matching bonuses”, par. 0157). 
Regarding claims 6 and 10, Bunch discloses wherein a predetermined attribute is set for an item configured to be used in the game, the functions further comprising: restricting use of the item if the predetermined attribute related to the41P293818.US.01 Non Provisional Patent Applicationitem does not satisfy a predetermined item use condition under the first mode; and under the second mode, allowing use of the item, (“players may be given additional bonus amounts or multipliers to their score depending upon a combination of multiple factors, including by way of example only, and not by way of limitation, their loyalty club level, instant bet, average bet, and the like. At the end of the tournament period, the leaderboard is used to determine prizes to be awarded”, par. 0141). 
Regarding claims 7 - 9, Bunch discloses wherein a predetermined attribute is set for an object configured to be operated by the player, the functions further comprising: allowing changing from the predetermined attribute related to the object to another predetermined attribute under the second mode and disallowing changing from the predetermined attribute related to the object to another predetermined attribute under the first mode, (“Referring now to FIG. 1, an embodiment of a pseudo-skill based game 100 (in which the total prize amount awarded to the player is not in any way influenced by the skill of the player) shows an "outer space" themed feature game being played. From the player's perspective, the game includes graphical images of space ships moving horizontally across a display. The player touches a secondary touchscreen (e.g., Bally's iDeck.TM.) to launch "missiles" to try and destroy the space ships”, par. 0042). 
Regarding claims 11 - 14, Bunch discloses wherein the second mode execution condition is completing the game under the first mode, and the second mode is enabled in a predetermined region where the game under the first mode is completed, (“Referring now to FIG. 1, an embodiment of a pseudo-skill based game 100 (in which the total prize amount awarded to the player is not in any way influenced by the skill of the player) shows an "outer space" themed feature game being played. From the player's perspective, the game includes graphical images of space ships moving horizontally across a display. The player touches a secondary touchscreen (e.g., Bally's iDeck.TM.) to launch "missiles" to try and destroy the space ships”, par. 0042).
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.T/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715